DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings dated 06/24/2021 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art of record is Blackstock et al. (US 2017/0113140)(Hereinafter referred to as Blackstock).
Regarding claim 1, Blackstock teaches A method (Among other things, embodiments of the present disclosure provide systems and methods for modifying avatar components of avatar datasets for multiple users, generating avatars based on the datasets, and displaying multiple avatars on a display screen of a graphical user interface. See Abstract) comprising: 
receiving, by a computer system, user selection, by a user, of an avatar story template (In another use case, the system and method can improve personalized content and storytelling by presenting different versions of a user's avatar in custom comics and animation. See paragraph [0066]);  
receiving, by the computer system, user selection of specific parameters relating to the user (For example, a weather forecasting application might tell the user how to dress on a given day by showing a generic avatar wearing appropriate clothing, on a warm and rainy day, the avatar might appear in the application wearing a T-shirt and shorts and holding an umbrella. An improvement might be to give the user an option to connect and import an existing un-adapted avatar from another application, but this would make the user experience visually fragmented. Still another improvement might be to give the user the option to create a new avatar from scratch within the application, but this would add a time-consuming customization task and give the user an additional avatar to manage. If such an application integrated with an adaptable avatar system, the user would only need to connect a previously made avatar to the application to see a contextualized version of him- or herself appear in the weather forecast automatically, thereby making it much more personally relevant. For the application provider, each adaptable avatar becomes an immediate and familiar-looking common connection between itself and the user. See paragraph [0056]); 
determining, by the computer system, contextual information relating to the user (For example, a weather forecasting application might tell the user how to dress on a given day by showing a generic avatar wearing appropriate clothing, on a warm and rainy day, the avatar might appear in the application wearing a T-shirt and shorts and holding an umbrella. An improvement might be to give the user an option to connect and import an existing un-adapted avatar from another application, but this would make the user experience visually fragmented. Still another improvement might be to give the user the option to create a new avatar from scratch within the application, but this would add a time-consuming customization task and give the user an additional avatar to manage. If such an application integrated with an adaptable avatar system, the user would only need to connect a previously made avatar to the application to see a contextualized version of him- or herself appear in the weather forecast automatically, thereby making it much more personally relevant. For the application provider, each adaptable avatar becomes an immediate and familiar-looking common connection between itself and the user. See paragraph [0056]), but is silent to 
retrieving, by the computer system, real-time data based on at least one of the specific parameters or the contextual information; obtaining, by the computer system, specific media based on the real-time data and the specific parameters; generating, by the computer system, an avatar story by combining the avatar story template and the specific media; and displaying, by the computer system, the avatar story.
The limitations “retrieving, by the computer system, real-time data based on at least one of the specific parameters or the contextual information; obtaining, by the computer system, specific media based on the real-time data and the specific parameters; generating, by the computer system, an avatar story by combining the avatar story template and the specific media; and displaying, by the computer system, the avatar story.” of claim 1 when read in light of the rest of the limitations in claim 1 make claim 1 allowable.
	Claims 12 and 16 contain similar subject matter to claim 1 in merely a different form and are allowed for the same reasons recited above.
Claims 2-11, 13-15 and 17-20 are allowed because they depend on an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611